Order modified by providing that on the motion of Russell M. Kruppenbacher the board of elections be directed not to print the name of Herbert A. O’Brien on the ballot as a nominee for City Court judge in the borough of Queens on the “ Recovery Party ” ticket, and denying said Kruppenbacher’s motion to direct the board of elections not to print the name of Peter M. Daly as a candidate for City Court judge of the borough of Queens on the “ Recovery Party ” ticket, and denying the cross-motion of Herbert A. O’Brien to direct the board of elections not to print the name of Peter M. Daly as a candidate for City Court judge of the borough of Queens on the “Recovery Party” ticket; and as so modified affirmed, without costs. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.